Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2018/076846 (international filing date: 02/14/2018).

Examiner Remarks
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or “generic placeholder") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for” or “generic placeholder") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claims 40, 41, 42, and 44, each of these claims recites the following “generic placeholders":
(a) “receiver configured to receive…] (in claim 40 line 2), neither reciting sufficient structure to achieve the function nor it is preceded by a structure modifier, is presumed to invoke 35 U.S.C. 112(f).  Nevertheless, for the record, the examiner has found the corresponding structure(s) on at least para. 119 of fig. 12, e.g. in part, “…the device 1200 includes a processor 1210, a memory 1220 coupled to the processor 1210, a suitable transmitter (TX) and receiver (RX) 1240 coupled to the processor 1210…”.  Similar recitation is in claim 44, where the found corresponding structure would also be applicable.
(b) “controller configured to: determine…; and multiplex…] (in claim 40 line 7,8, and 10), neither reciting sufficient structure to achieve the function nor it is preceded by claims 41 and 42, where the found corresponding structure would also be applicable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 33 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 line 2,3,and 4, the phrase "the HARQ-ACK information resource" has no antecedent basis.  Is it supposed to be “the HARQ-ACK information” only?
Claim 37 line 2,3,and 4, the phrase “…set of CSI reports and the HARQ-ACK information multiplexed a fourth PUCCH resource” is unclear and ambiguous.  Is it supposed to be “…set of CSI reports and the HARQ-ACK information multiplexed in a fourth PUCCH resource” (similar to that of claim 32)?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-45 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al. (US 20200153541 A1, hereinafter Faxer), in view of LI; Xiu-Sheng (US 20190253207 A1, hereinafter LI).

Regarding claim 31, Faxer teaches a method of a terminal device, the method comprising (in general, see fig. 3 and fig. 6 and their corresponding paragraphs 82-84 and 89-96 respectively; see also sections of para. 113-122 and claims 51-62 for additional background information):
receiving from a base station, in a Radio Resource Control (RRC) signalling, information indicating a first Physical Uplink Control Channel (PUCCH) resource for a first Channel State Information (CSI) report and a second PUCCH resource for a 
determining that the first PUCCH resource and the second PUCCH resource overlap (see at least para. 82, e.g. “…multiple channel state information reports 321, 323 (each report separately scheduled for transmission) are separately scheduled for transmission in a same slot 313 (or at least one symbol of the slot 313)”); 
multiplexing a set of CSI reports comprising the first CSI report and the second CSI report in a third PUCCH resource; and multiplex the set of CSI reports with (Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) information (see at least para. 82, e.g. “…wireless device 311 determines to transmit a portion 327 of these multiple channel state information reports 321, 323. The wireless device 311 then transmits the portion 327 of these reports 321, 323 and the acknowledgement information 325 in the same slot 313”).
Faxer differs from the claim, in that, it does not specifically disclose determining whether to multiplex [CSI with ACK]; which is well known in the art and commonly used for providing improvements to UCI transmissions.
LI, for example, from the similar field of endeavor, teaches similar or known mechanism of determining whether to multiplex [CSI with ACK] (in general, see fig. 10 and para. 80-82, in particular, see at least para. 82, e.g. the UE 704 may determine resources of a combined PUCCH, which may or may not occupy the resources of the dynamic PUCCH 1026 and the semi-static PUCCH 1028), which would have been LI into the method of Faxer for providing improvements to UCI transmissions.

Regarding claim 32, Faxer teaches all of the subject matters except multiplexing the set of CSI reports and the HARQ-ACK information in a fourth PUCCH resource, which is well known in the art and commonly used for providing improvements to UCI transmissions.
LI, for example, from the similar field of endeavor, teaches similar or known mechanism of multiplexing the set of CSI reports and the HARQ-ACK information in a fourth PUCCH resource (see at least para. 82, e.g. the UE 704 may determine resources of a combined PUCCH, which may or may not occupy the resources of the dynamic PUCCH 1026 and the semi-static PUCCH 1028), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LI into the method of Faxer for providing improvements to UCI transmissions.

Regarding claim 33, Faxer in view of LI teaches the terminal device determines to multiplex the set of CSI reports with the HARQ-ACK information resource in a case where the third PUCCH resource overlaps with a fifth PUCCH resource configured for the HARQ-ACK information.  (Faxer, see at least para. 82, e.g. “…the wireless device 311 determines to transmit a portion 327 of these multiple channel state information 

Regarding claim 34, Faxer in view of LI teaches the third PUCCH resource is equivalent to either the first PUCCH resource or the second PUCCH resource.  (Faxer, see at least para. 82 along with para. 113, e.g. “…wireless device 311 determines to transmit a portion 327 of these multiple channel state information reports 321, 323. The wireless device 311 then transmits the portion 327 of these reports 321, 323 and the acknowledgement information 325 in the same slot 313”)

Regarding claim 35, Faxer in view of LI teaches receiving information indicating the third PUCCH resource.  (Faxer, see at least para. 82 along with para. 93, e.g. “…wireless device 311 determines that multiple channel state information reports 321, 323 (each report separately scheduled for transmission) are separately scheduled for transmission in a same slot 313”)

Regarding claim 36, this claim is rejected for the same reasoning as claim 31.  To be more specific, one skilled in the art would have known that claim 36 performs reverse procedures of those of claim 31; more specifically, it would be a base station of claim 36 that performs the reverse receiving from and transmitting to the terminal device of claim 31.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 31.

Regarding claims 37, 38, 39, and 45, in view of claim 36 above, these claims are rejected for the same reasoning as claims 32, 33, 34, and 35, respectively.

Regarding claims 40, 41, 42, 43,  and 44, these claims are rejected for the same reasoning as claims 31, 32, 33, 34, and 35, respectively, except each of these claims is in apparatus claim format.
To be more specific, Faxer in view of LI also teaches a same or similar apparatus with receiver and controller (Faxer, see at least fig. 4-5), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/
Primary Examiner, Art Unit 2465